Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered December 6, 2005, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea is vacated, and the matter is remitted to the County Court, Orange County, for further proceedings.
The plea minutes reveal that the defendant was not informed, prior to entering his plea, that his sentence would necessarily include a period of postrelease supervision. Therefore, the plea must be vacated (see People v Louree, 8 NY3d 541 [2007]; People v Catu, 4 NY3d 242, 245 [2005]; People v Bernard, 53 AD3d 586 *568[2008]; People v Cook, 49 AD3d 777 [2008]; People v Thompson, 47 AD3d 648 [2008]).
In light of our determination, we need not reach the defendant’s remaining contention that the sentence was excessive. Skelos, J.E, Dillon, Garni and Leventhal, JJ., concur.